Citation Nr: 0021982	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1976, and from April 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Subsequently, the 
veteran perfected an appeal as to the issues of entitlement 
to service connection for an acquired disorder, a stomach 
disorder, and arthritis.

The Board notes that the veteran's May 1998 statement may be 
construed as a notice of disagreement from the September 1997 
rating decision which determined that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a back disorder.  
Additionally, correspondence received in August 1998 may be 
construed as a notice of disagreement from a June 1998 rating 
decision as to the issues of entitlement to service 
connection for diabetes mellitus, a heart disorder, and a 
lung disorder.  The record presently before the Board does 
not reflect that a statement of the case has been issued as 
to these matters; therefore, they are addressed in the remand 
section of this decision.  See Manlincon v. West, 12 Vet. 
App. 238 (1999). 

The issues of entitlement to service connection for an 
acquired psychiatric disorder and a stomach disorder are also 
addressed in the remand section of this decision.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a diagnosis of arthritis.



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for arthritis.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999). 

Service connection can also be granted for certain chronic 
diseases, including arthritis, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309 (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In this case, service medical records are negative for 
diagnosis or treatment for arthritis.  Post-service medical 
records, including x-ray examination reports, are negative 
for diagnosis or treatment for arthritis.  In his substantive 
appeal the veteran stated entitlement to service connection 
for arthritis was warranted because of injuries during active 
service.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates a diagnosis of arthritis.  Although an April 
1998 magnetic resonance imaging (MRI) report noted 
degenerative disc disease to the cervical and lumbar spines, 
there is no evidence of record of any diagnosis of arthritis 
or a synonymous diagnosis such as osteoarthritis, traumatic 
arthritis, or degenerative joint disease.  

The only evidence of arthritis is the veteran's own opinion.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
arthritis.  See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Court has held that absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist in developing facts pertinent to a claim.  Morton v. 
West, 12 Vet. App. 477, 486 (1999).  


ORDER

Entitlement to service connection for arthritis is denied as 
not well grounded.


REMAND

As noted above, the veteran has submitted a notice of 
disagreement from the September 1997 rating decision 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for a back disorder and from a June 1998 rating 
decision as to the issues of entitlement to service 
connection for diabetes mellitus, a heart disorder, and a 
lung disorder.  The record does not indicate that the RO 
issued the veteran a statement of the case as to these 
matters.  As a timely notice of disagreement has been filed, 
the Board's jurisdiction has been triggered and the issue 
must be REMANDED so that the RO can issue a statement of the 
case on the underlying claims.  

In addition, the Board finds that the veteran's claim of 
entitlement to service connection for a stomach disorder is 
inextricably intertwined with the veteran's claim involving 
entitlement to service connection for a back disorder.  As 
the veteran claims, in part, that his stomach problems are 
due to medication taken for his back disorder, it would be 
premature and prejudicial for the Board to consider the issue 
of entitlement to service connection for a stomach disorder 
at this time.

The Court has held that all issues "inextricably 
intertwined" with the issue certified for appeal, should be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of 
entitlement to service connection for a back disorder is 
"inextricably intertwined" with the issue currently on 
appeal, the case must be remanded to the RO for appropriate 
development.

As to the issue of entitlement to service connection for an 
acquired psychiatric  disorder, the Board notes that a July 
1997 medical report indicates the veteran received treatment 
for depression at a VA medical facility in East Los Angeles.  
The claims file does not include records associated with that 
treatment and does not reflect that they have been requested 
by the RO.  Therefore, the Board finds additional development 
is required prior to appellate review.

VA medical records are held to be within the Secretary's 
control and are considered to be a part of the record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Court has 
held that there is a duty to assist in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1999), depending on the particular facts in each 
case.  Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); as modified by Epps, 9 Vet. 
App. at 344.  

Further, the Board notes that the accredited representative 
has also pointed out that the veteran maintains his stomach 
disorder is related to exposure to solvents during his active 
military service.  In this regard, it is requested that the 
RO obtain the veteran's administrative military records.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case as to the issues of whether new 
and material evidence has been submitted 
to reopen a claim for entitlement to 
service connection for a back disorder 
and entitlement to service connection for 
diabetes mellitus, a heart disorder, and 
a lung disorder.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claims 
reviewed by the Board.  The RO should 
allow the veteran and his service 
representative the requisite period of 
time for a response.  

2.  The RO is specifically requested to 
obtain any pertinent records maintained 
by the East Los Angeles VA medical 
facility.  All records obtained should be 
added to the claims folder.

3.  The RO should also obtain the 
veteran's administrative military 
records. and associate them with the 
claims folder.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


- 7 -


